Dear Representative Treadway:
This opinion is in response to your question asking:
              Under the Missouri Sunshine Law, Chapter 610, RSMo, would the City of St. Louis, the County of St. Louis, or any other municipality that would have an ordinance or law requiring a certificate of value filing be required to make this information available to the general public?
In your opinion request you state, "[a] new ordinance in the City of St. Louis and in St. Louis County was passed into law requiring a `Certificate of Value' to be filed with the recorder of deeds stating the actual sales/purchase price of the real estate transaction. The purpose of the new law is to assist the assessors when reassessing."
The Missouri Sunshine Law is contained in Chapter 610, RSMo, and was revised in 1987. Subsection 4 of Section 610.010, RSMo Supp. 1987, defines "public record" as follows:
              (4) "Public record", any record retained by or of any public governmental body including any report, survey, memorandum, or other document or study prepared and presented to the public governmental body by a consultant or other professional service paid for in whole or in part by public funds; provided, however, that personally identifiable student records . . .
Section 610.011, RSMo Supp. 1987, provides:
 610.011.  Liberal construction of law to be public policy. — It is the public policy of this state that meetings, records, votes, actions, and deliberations of public governmental bodies be open to the public unless otherwise provided by law. Sections 610.010 to 610.028 shall be liberally construed and their exceptions strictly construed to promote this public policy.
              2.  Except as otherwise provided by law, all public meetings of public governmental bodies shall be open to the public as set forth in section 610.020, all public records of public governmental bodies shall be open to the public for inspection and copying as set forth in sections 610.023 to 610.026, and all public votes of public governmental bodies shall be recorded as set forth in section  610.015.
(Emphasis added.)
Under the definition of "public record" contained in subsection 4 of Section 610.010, the certificates of value about which you are concerned are public records. Under Section610.011, such public records are to be open to the public for inspection and copying. Section 610.021, RSMo Supp. 1987, sets forth various categories of records which may be closed. A review of the categories of records permitted to be closed under Section 610.021 does not reveal any category which would include the certificates of value about which you are concerned. Therefore, under the plain and ordinary meaning of the words of the applicable statutes, certificates of value are public records which are available to the general public for inspection and copying.
This conclusion is further supported by State ex rel. Grayv. Brigham, 622 S.W.2d 734 (Mo.App. 1981). In that case, the Missouri Court of Appeals, Eastern District, held that occupancy permits issued by a city were "public records" subject to inspection and copying by citizens.
CONCLUSION
It is the opinion of this office that a certificate of value required to be filed by a city or county ordinance is a public record under the Sunshine Law and is open to the public for inspection and copying.
Very truly yours,
                                  WILLIAM L. WEBSTER Attorney General